


110 HR 1789 IH: To require the Congressional Budget Office and the Joint

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1789
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Flake (for
			 himself, Mr. Aderholt,
			 Mr. Akin, Mr. Bartlett of Maryland,
			 Mr. Bishop of Utah,
			 Mrs. Blackburn,
			 Mr. Campbell of California,
			 Mr. Chabot,
			 Mr. Conaway,
			 Mrs. Cubin,
			 Mr. Culberson,
			 Mr. Dreier,
			 Mr. English of Pennsylvania,
			 Mr. Feeney,
			 Mr. Fortenberry,
			 Mr. Fortuño,
			 Mr. Fossella,
			 Mr. Franks of Arizona,
			 Mr. Garrett of New Jersey,
			 Mr. Gingrey,
			 Mr. Hensarling,
			 Mr. Inglis of South Carolina,
			 Mr. Issa, Mr. Kirk, Mr.
			 Mack, Mr. Marchant,
			 Mr. McHenry,
			 Mr. Miller of Florida,
			 Mr. Tim Murphy of Pennsylvania,
			 Mrs. Musgrave,
			 Mrs. Myrick,
			 Mr. Neugebauer,
			 Mr. Pearce,
			 Mr. Pence,
			 Mr. Pitts,
			 Mr. Price of Georgia,
			 Mr. Putnam,
			 Mr. Radanovich,
			 Mr. Sali, Mr. Sensenbrenner, Mr. Sessions, Mr.
			 Shadegg, Mr. Souder,
			 Mr. Tiahrt,
			 Mr. Walberg, and
			 Mr. Weldon of Florida) introduced the
			 following bill; which was referred to the Committee on the Budget, and in addition
			 to the Committees on Rules and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the Congressional Budget Office and the Joint
		  Committee on Taxation to use dynamic economic modeling in addition to static
		  economic modeling in the preparation of budgetary estimates of proposed changes
		  in Federal revenue law.
	
	
		1.Sense of
			 CongressIt is the sense of
			 Congress that it is necessary to ensure that Congress is presented with
			 reliable information from the Congressional Budget Office and the Joint
			 Committee on Taxation as to the dynamic macroeconomic feedback effects to
			 changes in Federal law and the probable behavioral responses of taxpayers,
			 businesses, and other parties to such changes. Specifically, the Congress
			 intends that, while not excluding any other estimating method, dynamic
			 estimating techniques shall also be used in estimating the fiscal impact of
			 proposals to change Federal laws, to the extent that data are available to
			 permit estimates to be made in such a manner.
		2.Estimates of the Joint
			 Committee on TaxationIn
			 addition to any other estimates it may prepare of any proposed change in
			 Federal revenue law, a fiscal estimate shall be prepared by the Joint Committee
			 on Taxation of each such proposed change on the basis of assumptions that
			 estimate the probable behavioral responses of personal and business taxpayers
			 and other relevant entities to that proposed change and the dynamic
			 macroeconomic feedback effects of that proposed change. The preceding sentence
			 shall apply only to a proposed change that the Joint Committee on Taxation
			 determines, pursuant to a static fiscal estimate, has a fiscal impact in excess
			 of $250,000,000 in any fiscal year.
		3.Estimates of the
			 Congressional Budget OfficeIn
			 addition to any other estimates it may prepare of any proposed change in
			 Federal revenue law, a fiscal estimate shall be prepared by the Congressional
			 Budget Office of each such proposed change on the basis of assumptions that
			 estimate the probable behavioral responses of personal and business taxpayers
			 and other relevant entities to that proposed change and the dynamic
			 macroeconomic feedback effects of that proposed change. The preceding sentence
			 shall apply only to a proposed change that the Congressional Budget Office
			 determines, pursuant to a static fiscal estimate, has a fiscal impact in excess
			 of $250,000,000 in any fiscal year.
		4.Disclosure of
			 assumptionsAny report to
			 Congress or the public made by the Joint Committee on Taxation or the
			 Congressional Budget Office that contains an estimate made under this Act of
			 the effect that any legislation will have on revenues shall be accompanied
			 by—
			(1)a written statement fully disclosing the
			 economic, technical, and behavioral assumptions that were made in producing
			 that estimate, and
			(2)the static fiscal estimate made with
			 respect to the same legislation and a written statement of the economic,
			 technical, and behavioral assumptions that were made in producing that
			 estimate.
			5.Contracting
			 authorityIn performing the
			 tasks specified in this Act, the Joint Committee on Taxation and the
			 Congressional Budget Office may, subject to the availability of appropriations,
			 enter into contracts with universities or other private or public organizations
			 to perform such estimations or to develop protocols and models for making such
			 estimates.
		
